Citation Nr: 0318590	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for major depressive 
disorder (claimed as mental state, memory loss and 
hallucinations).

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.

4.	Entitlement to service connection for refractive error 
in both eyes.

5.	Entitlement to service connection for gastritis and 
esophageal reflux.

6.	Entitlement to service connection for post-traumatic 
arthritis of the right ankle.

7.	Entitlement to service connection for status post 
laceration of the left wrist.

8.	Entitlement to service connection for osteoarthritis.

9.	Entitlement to a permanent and total disability rating 
for pension purposes (to include consideration of extra-
schedular provisions under 38 C.F.R. § 3.321(b)(2) 
(2002)). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In March 2003, the veteran testified at the RO in a 
videoconference hearing with the undersigned Member of the 
Board, sitting in Washington, DC. 

At his Board hearing, the veteran and his accredited service 
organization representative alluded to a claim of entitlement 
to service connection for post-traumatic stress disorder.  
However, it is unclear whether the veteran seeks to pursue 
that matter, and the RO may wish to contact the veteran and 
his representative to clarify his intent as to this claim.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

During his recent Board hearing, the veteran testified that 
he received medical treatment at the Audie Murphy VA Medical 
Center (VAMC), the Frank Tejada Outpatient Clinic, and the 
Vet Center, 231 West Cypress, Suite 100, San Antonio, Texas 
78212-5500.  While the record reflects that medical records 
were received from the VAMC in San Antonio (variously 
identified as the STVHCS, South Texas Veterans Heath Care 
System) dated from August 1995 to September 2001, and some 
identified as from the Audie L. Murphy Division/STVHCS, it is 
unclear whether all the VA facilities identified by the 
veteran have provided records of his treatment, particularly 
the Frank Tejada Outpatient Clinic.  Moreover, records from 
the Vet Center were not requested, and should be obtained.  
Without obtaining and reviewing these records, the Board 
cannot be sure whether these records would aid the veteran in 
the establishment of entitlement to service connection.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

As to the veteran's claim for a permanent and total rating 
for pension purposes, the law provides that such benefits are 
available to veterans who meet certain income and service 
requirements, in addition to being deemed permanently and 
totally disabled.  38 U.S.C.A. §§ 1521, 1522 (West 2002).  
The issue currently before the Board is therefore whether the 
veteran is permanently and totally disabled for VA pension 
purposes within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1155, 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.321, 3.323(b), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.17a, 
4.18, 4.19, 4.20, 4.25, 4.27 (2002).

In adjudicating claims for a permanent and total disability 
rating for pension purposes, there is a need to ascertain all 
disabilities affecting employability, accumulate medical data 
pertinent to the nature and severity of those disorders, and 
rate those entities under the VA Rating Schedule.  See Talley 
v. Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 
Vet. App. 444 (1992).  VA should also assure that each of the 
veteran's disabilities has been assigned a rating under the 
Rating Schedule.  Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  The Board notes that the RO has assigned ratings, 
including 30 percent for major depressive disorder, 10 
percent each for tinnitus, gastritis and esophageal reflux, 
and post-traumatic arthritis of the right ankle, and 0 
percent for bilateral hearing loss, refractive error of both 
eyes, osteoarthritis, and status post laceration of the left 
wrist, to the veteran's non-service-connected disabilities.  
However, the Board finds that, although the RO assigned 
disability ratings for the above-cited disabilities, it has 
not yet provided the veteran with the pertinent rating 
guidelines under the Rating Schedule that it used to rate 
those disabilities.  Neither the March 2002 rating decision 
nor the May 2002 statement of the case (SOC) in the claims 
folder has provided those regulatory provisions.  Due process 
considerations require that the veteran be provided adequate 
notice of the pertinent laws and regulations affecting his 
claim.  38 C.F.R. § 19.29 (2002).

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding all the veteran' s claims on 
appeal, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time, particularly in view of the recent decision of the U.S. 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Therefore, in the interest of due process, the appellant's 
claim is REMANDED to the RO for the following action:

1.	The RO should send the veteran a letter 
regarding the VCAA and its effect on his 
claims, and he should be advised that he 
might submit any additional evidence in 
support of his claims.

2.	The RO should contact the Vet Center, 231 
West Cypress, Suite 100, San Antonio, 
Texas, 78212-5500, and request all records 
regarding the veteran's treatment for a 
psychiatric or psychological disorder, 
including post-traumatic stress disorder.

3.	The RO should determine whether all VA 
medical records regarding the veteran's 
treatment were obtained from the Frank 
Tejada Outpatient Clinic and the Audie 
Murphy VAMC.  If not, please request all 
records regarding the veteran's treatment 
for a psychiatric disorder, hearing loss 
and tinnitus, eye, right ankle, left wrist, 
gastrointestinal disorders, and/or 
osteoarthritis.  Please request notes, 
discharge summaries, consults, vitals, 
medications, labs, imaging, procedures, and 
problem lists.

4.	Then, the RO should schedule the veteran 
for a comprehensive VA examination 
specifically to ascertain the nature, 
severity, and permanence of all his non-
service connected disabilities.  The 
following examinations should be scheduled: 
orthopedic for the veteran's post-traumatic 
arthritis of the right ankle and 
osteoarthritis, audiologic and ear disease 
examinations for bilateral hearing loss and 
tinnitus, a psychiatric examination for 
major depressive disorder, a 
gastrointestinal examination for gastritis 
and esophageal reflux, an ophthalmologic 
examination for refractive error in both 
eyes, and a skin examination for status 
post laceration of the left wrist.  All 
indicated tests and studies should be 
performed, and all clinical manifestations 
of diagnosed disorders should be reported 
in detail.  The examiner(s) should give a 
full description of any limitation of 
activity imposed by the veteran's 
psychiatric, audiologic, eye 
gastrointestinal, right ankle, left wrist 
and osteoarthritic disorders and express an 
opinion as to (1) whether the conditions 
are permanent in nature and (2) the degree 
of interference with the veteran's ability 
to obtain and maintain substantially 
gainful employment caused by each 
disability identified on examination.  (3) 
The examiner should also state whether the 
veteran's disabling conditions are 
susceptible of improvement through 
appropriate treatment.  A complete 
rationale should be provided for all 
conclusions reached.  The veteran's claims 
folder should be available to the 
examiner(s) for review prior to the 
examination, and the examiner(s) is (are) 
requested to indicate in the examination 
report whether the veteran's medical 
records were reviewed.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences of 
his failure to report for the examination, 
in order that he may make an informed 
decision regarding his participation in 
said examination.  The RO should also 
advise the veteran that if he fails to 
report for the scheduled examination 
without good cause, the claim will be rated 
on the evidence of record.  38 C.F.R. 
3.655(a)-(b) (2002).

5.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

6.	Thereafter, the RO should readjudicate the 
appellant's claims for service connection 
for major depressive disorder, bilateral 
hearing loss, tinnitus, refractive error in 
both eyes, gastritis and esophageal reflux, 
post-traumatic arthritis of the right 
ankle, status post laceration of the left 
wrist, and osteoarthritis, and for a 
permanent and total rating for pension 
purposes, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(2).  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the May 2002 SOC, including the 
pertinent rating guidelines under the 
Rating Schedule that it used to rate the 
veteran's disabilities in conjunction with 
his claim for a permanent and total rating 
for pension purposes.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


